Exhibit 10.4

SEVERANCE WAIVER AGREEMENT

THIS SEVERANCE WAIVER AGREEMENT (the “Agreement”), is dated and effective as of
April 5, 2007, is made and entered into by and between Stratagene Corporation, a
Delaware corporation (the “Company”), and Joseph A. Sorge, M.D. ( “Sorge”).

WHEREAS, the Company, Agilent Technologies, Inc., a Delaware corporation
(“Acquiror”), and Jackson Acquisition Corp., a Delaware corporation (“Merger
Sub”), are entering into that certain Agreement and Plan of Merger (the “Merger
Agreement”) pursuant to which the Company and Merger Sub will merge (the
“Merger”) and, as a result, the Company will become a wholly-owned subsidiary of
Acquiror;

WHEREAS, the Company and Sorge are parties to that certain Amended and Restated
Employment Agreement dated as of June 2, 2004 (the “Employment Agreement”),
pursuant to which Sorge is entitled to certain severance benefits in the event
of his termination by the Company other than for Cause (as defined in the
Employment Agreement) or if Sorge terminates his employment for Good Reason (as
defined in the Employment Agreement);

WHEREAS, immediately prior to the Effective Time (as defined in the Merger
Agreement) of the Merger, Sorge’s employment with the Company will be terminated
by the Company, which termination shall be subject to and conditioned on the
consummation of the Merger; and

WHEREAS, it is a condition to Acquiror’s and Merger Sub’s execution of the
Merger Agreement that Sorge waive any and all rights he may have to cash
severance payments under Section 4.1 of the Employment Agreement as a result of
the termination of his employment by the Company immediately prior to the
Effective Time of the Merger, which waiver shall be subject to and conditioned
on the consummation of the Merger.

NOW THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the parties hereto agree as follows:

1.             Sorge is a majority stockholder of the Company and will receive
substantial consideration in the Merger and, in connection with the Merger and
negotiations with Acquiror, agrees to waive the cash severance benefits provided
for in Section 2 of this Agreement below.

2.             Subject to and conditioned on the consummation of the Merger,
Sorge and the Company agree that Sorge’s employment with the Company will be
terminated by the Company effective immediately prior to the Effective Time of
the Merger.  Sorge hereby agrees that he waives any and all rights to any cash
severance payments he may be entitled to for any reason pursuant to his
Employment Agreement, including without limitation clause (a) of Section 4.1 of
the Employment Agreement, and any other agreement that provides for cash
severance payments, if any, and, accordingly, Sorge agrees and acknowledges that
he shall not be entitled to any of the cash severance payments provided for
pursuant to the Employment Agreement, including without limitation clause (a) of
Section 4.1 of the Employment Agreement or pursuant to any other agreement that
provides for cash severance payments, if any. The Employment Agreement, and
clause (a) of Section 4.1 thereof, and any other agreements are hereby amended
to conform to the waiver of any and all entitlement to any cash severance as
provided for in this Agreement, subject to and conditioned on the consummation
of the Merger.   In the event the Merger Agreement is terminated prior to the
closing of the Merger, this Agreement shall be void and of no further force and
effect.

1


--------------------------------------------------------------------------------


3.             This Agreement shall be administered, interpreted and enforced
under the internal laws of the State of California without regard to the
principles of conflicts of laws thereof.

4.             This Agreement and the waiver of the cash severance provided for
in Section 2 above are irrevocable to the fullest extent provided under the laws
of the State of California.

5.             The Company shall deliver to Acquiror an executed copy of this
Agreement, and each of the Company and Acquiror may rely upon such delivery as
conclusively evidencing the waiver referred to in Section 2 of this Agreement
for purposes of all agreements and instruments to which such waiver applies.

6.             The Parties agree that this Agreement may not be amended or
otherwise modified without the prior written consent of Acquiror.

7.             This Agreement, the Merger Agreement and the Employment Agreement
contain the entire understanding and sole and entire agreement between the
parties with respect to the subject matter hereof and supersede any and all
prior agreements, negotiations and discussions between the parties hereto with
respect to the subject matter covered hereby.  Except as expressly amended
herein, the Employment Agreement shall continue in full force and effect.

8.             This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(Signature Page to Severance Waiver Agreement Follows)

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

STRATAGENE CORPORATION,

 

a Delaware corporation

 

By:

 

/s/ Joseph Sorge

 

Name:

Joseph Sorge

 

Title:

CEO

 

“EMPLOYEE”

 

 

 

/s/ Joseph Sorge

 

Joseph A. Sorge, M.D.

SIGNATURE PAGE TO SEVERANCE WAIVER AGREEMENT


--------------------------------------------------------------------------------